                 Case 2:21-cv-01153-SMB Document 1 Filed 07/02/21 Page 1 of 8



1    SCHLEIER LAW OFFICES, P.C.
     3101 N. Central Avenue
2
     Suite 1090
3    Phoenix, Arizona 85012
     Telephone: (602) 277-0157
4    Facsimile: (602) 230-9250
5
     TOD F. SCHLEIER, ESQ. #004612
6    Email: tod@schleierlaw.com
     BRADLEY H. SCHLEIER, ESQ. #011696
7    Email: brad@schleierlaw.com
8    Attorneys for Plaintiff
9
                               IN THE UNITED STATES DISTRICT COURT
10
                                    FOR THE DISTRICT OF ARIZONA
11
     Michele Tomas, a married woman,                ) Case No.:
12
                                                    )
13                     Plaintiff,                   )
     v.                                             ) COMPLAINT
14                                                  )
     State of Arizona, Department of                ) Jury Trial Demanded
15
     Administration, Risk Management                )
16   Division, an Arizona public entity,            )
                                                    )
17                      Defendant.                  )
                                                    )
18

19
                                       I. NATURE OF ACTION

20
            1.      This is an action under the Equal Pay Act of 1963 (hereinafter the “EPA,” 29

21
     U.S.C. § 206(d) et seq.) to provide appropriate relief to Plaintiff Michele Tomas as a result of

22
     the unlawful payment of wages to her while working as a Risk Analyst Senior for the State of

23
     Arizona, Department of Administration, Risk Management Division, at rates less than the

24
     rates paid to male employees in the same establishment for substantially equal work on jobs,

25
     the performance of which requires equal or greater skill, effort, and responsibility, and which
     are performed under similar working conditions. This action under the EPA is brought (1) to
                                                   -1-
                Case 2:21-cv-01153-SMB Document 1 Filed 07/02/21 Page 2 of 8



1    restrain the unlawful payment of wages to employees of one sex at rates less than the rates
2    paid to employees of the opposite sex who perform comparable work, and (2) to collect back
3    wages due to employees as a result of such unlawful payment practices. Plaintiff alleges that
4    the Defendant discriminated against her by engaging in unlawful gender discrimination in
5    compensation as alleged hereinafter.
6                                         II. JURISDICTION
7          2.      This action is brought pursuant to the EPA, 29 U.S.C. §§ 206(d), 215 and 216.
8          3.      This action is also authorized and instituted pursuant to Sections 16 and 17 of
9    the Fair Labor Standards Act of 1938 (the “FLSA”), as amended, 29 U.S.C. §§ 215 and
10   216(b), to enforce the requirements of the Equal Pay Act of 1963, codified as Section 6(d) of
11   the FLSA, 29 U.S.C. § 206(d).
12         4.      Jurisdiction over the federal claims is invoked pursuant to 28 U.S.C. §§ 1331,
13   1337 and 1343(a)(4).
14                                           III. VENUE
15         5.      Venue is proper in the District of Arizona pursuant to 28 U.S.C. § 1391(b)
16   because a substantial part of the events or omissions giving rise to the claim occurred in
17   Maricopa County, State of Arizona.
18                                          IV. PARTIES
19         6.      Plaintiff Michele Tomas is a resident of Tucson, Arizona, a female, and a
20   current employee of the State of Arizona in the Department of Administration, Risk
21   Management Division, as a Risk Analyst Senior.
22         7.      Defendant is the State of Arizona who employed Plaintiff through its agency,
23   the Arizona Department of Administration.
24         8.      Defendant is an employer subject to the proscriptions and remedial provisions
25   of the EPA.

                                                  -2-
                Case 2:21-cv-01153-SMB Document 1 Filed 07/02/21 Page 3 of 8



1          9.      At all relevant times, Defendant has acted as an employer in relation to
2    employees and has continuously been an employer within the meaning of Section 3(d) of the
3    FLSA, 29 U.S.C. §203(d).
4          10.     At all relevant times, Defendant has continuously employed employees engaged
5    in commerce within the meaning of Sections 3(b), (i) and (j) of the FLSA, 29 U.S.C. §§
6    203(b), (i) and (j), and has continuously been an enterprise engaged in commerce within the
7    meaning of Sections 3(r) and (s) of the FLSA, 29 U.S.C. §§ 203(r) and (s), in that said
8    enterprise has continuously been a governmental agency.
9                                V.     FACTUAL BACKGROUND
10         11.     Plaintiff realleges Paragraphs 1 through 10.
11         12.     On May 16, 2005, Defendant hired Plaintiff to serve as a Risk Analyst in the
12   Arizona Department of Administration, Risk Management Division in Tucson, Arizona and
13   has been employed for sixteen (16) years. Her claims adjusting caseload includes Real and
14   Personal Property, Medical Malpractice, General Liability, Department of Economic
15   Security, Department of Child Services, Department of Corrections, Employment, PIP, and
16   Automobile. As of January 2020, Plaintiff was the only Risk Analyst Senior who handles
17   every type of claim P&L Risk Management receives. Plaintiff has always received “Meets
18   Expectations” on her annual performance appraisals.
19         13.     While actively working as a Risk Analyst Senior, and at all times relevant to
20   this Complaint, the performance of Plaintiff's duties was completed under similar working
21   conditions to, and required equal or greater skill, effort and responsibility to, other Risk
22   Analysts of the Arizona Department of Administration, Risk Management Division.
23         14.     During all times relevant to this complaint, male Risk Analysts of the Arizona
24   Department of Administration, Risk Management Division were paid wages at a rate greater
25   than paid to Plaintiff. Plaintiff discovered the wage disparity on or about March 4, 2021,

                                                   -3-
                Case 2:21-cv-01153-SMB Document 1 Filed 07/02/21 Page 4 of 8



1    when Plaintiff learned that Scott Reid’s position as Risk Analyst Senior became vacant and
2    the starting salary range noted was $65,000.00 - $75,000.00. Plaintiff began to research the
3    wage disparity including a review of State of Arizona employee salaries published by
4    openthebooks.com. Based upon that research, Plaintiff learned that she was paid considerably
5    less than male Risk Analysts as follows:
6    NAME               GRADE              2018 SALARY        2019 SALARY        2020 SALARY
7    Joseph George      24                 $67,999.40         $68,523.94         $68,523.94
8    Brian Cassidy      24                 $69,023.00         $68, 524.14        --------------
9    Eric Lee           24                 -------------      --------------     $65,000.00
10
     Scott Reid         24                 $68,839.20         $67,840.00         $67,840.03
11
     Michele Tomas      24                 $58,730.40         $57,731.02         $57,731.02
12

13
           15.     Since at least May 2018, Defendant Arizona Department of Administration has
14
     violated Sections 6(d)(1) and 15(a)(2) of the FLSA, 29 U.S.C. §§ 206(d)(1) and 215(a)(2), by
15
     paying wages to Plaintiff as a Risk Analyst Senior, at rates less than the rates paid to male
16
     employees in the same establishment for substantially equal work on jobs the performance of
17
     which requires equal skill, effort, and which are performed under similar working conditions.
18
           16.     Defendant was aware of the pay disparity and did nothing to correct it. Indeed,
19
     on January 16, 2020, Michelle Wilkerson, P&L Claims Supervisor, wrote a memorandum to
20
     Ted Howard, Deputy State Risk Manager, about Plaintiff’s salary. Ms. Wilkerson wrote:
21
           Michele Tomas is a Senior Claims adjuster hire 05/16/05. She has worked in
22         the Tucson Office of State Risk Management for 14 years and 8 months.
           Michele’s current salary is $57,731. The other Senior Adjusters working in the
23         Phoenix office make considerably more than Michele. The next Senior Adjuster
           in Phoenix makes $67,725 which is $9,994 more than Michele. The other
24         Senior Adjusters make $67,725, $67,840, $68,524, and $74,175. Michele is the
25
           only Senior Adjuster that handles every type of claim P&L Risk Management
           receives. Her caseload includes Real and Personal Property, Medical
           Malpractice, General Liability, DES, DCS, DOC, Employment, PIP, and
                                                    -4-
                  Case 2:21-cv-01153-SMB Document 1 Filed 07/02/21 Page 5 of 8



1             Automobile. I was unaware of the pay discrepancy until the Arizona Republic
              published Government Employee salaries in June 2019.
2

3    Defendant took no action to remedy the wage discrepancy noted by Ms. Wilkerson. As a

4    result of the acts complained of above, Defendant has withheld the payment of wages due to

5    Plaintiff.

6             17.    On March 29, 2021, Plaintiff sent an email to Ms. Michelle Wilkerson advising

7    that for their One on One Meeting tomorrow, Plaintiff wanted to discuss the salary

8    discrepancy she had discovered and asked if Ms. Wilkerson could look into resolving this

9    matter. Ms. Wilkerson replied that she was well aware of the issue and she did not have any

10   control over salaries.

11            18.    On that same date, Plaintiff called the Arizona Department of Administration

12   Human Resources office and notified Evelyn Garci about the salary discrepancy. Plaintiff

13   was told to contact Lora Riordan of Human Resources and requested an inquiry into this

14   matter. Plaintiff was told by Ms. Riordan that the matter was forwarded to her manager, Char

15   Hayes.

16            19.    On March 30, 2021, Plaintiff had a meeting with Ms. Wilkerson. Plaintiff was

17   told by Ms. Wilkerson that she had known of the wage discrepancy for a long time, that it

18   was not fair, and that Plaintiff should contact Human Resources. Ms. Wilkerson also told

19   Plaintiff that she had written to Ted Howard regarding the wage discrepancy and that she

20   would send that memorandum to Plaintiff. Ms. Wilkerson also stated that Liz Pence, Deputy

21   Risk Manager, knew of the wage discrepancies, but refused to do anything and did not give

22   any reason for the discrepancy. Ms. Wilkerson stated that Ms. Pence’s attitude towards the

23   pay discrepancy was always negative and that you were “on fighting grounds with her” if you

24   raised the subject.

25


                                                   -5-
               Case 2:21-cv-01153-SMB Document 1 Filed 07/02/21 Page 6 of 8



1           20.     On May 7, 2021, Plaintiff sent an email to Ms. Hayes requesting status on the
2    wage disparity and the misclassification of her grade (Plaintiff should have been a Grade 25
3    based on her job duties and responsibilities).
4           21.     Notwithstanding the above, on June 24, 2021, Plaintiff was notified by Human
5    Resources that it “…was unable to conclude that the pay disparity you reported was based on
6    race or gender. Your compensation has not been adversely affected by these factors. It has,
7    however, been determined that a pay adjustment is appropriate. As a matter of equity, you
8    are receiving a salary adjustment from $57,731.02 annually to $68,523.94, effective March
9    20, 2021. This will be reflected in your July 1, 2021 paycheck and will include any
10   retroactive adjustments.” Human Resources did not address the misclassification of
11   Plaintiff’s Grade.
12          22.     Based upon Defendant’s knowledge of the pay discrepancy, the unlawful
13   practices complained of were willful.
14                                   FIRST CAUSE OF ACTION
15                (Violation of the Equal Pay Act – Unequal Pay Against Defendant)
16          23.     Plaintiff incorporates the allegations of Paragraphs 1-22, inclusive, as if fully
17   set forth herein.
18          24.     Defendant has discriminated against Plaintiff in violation of the Fair Labor
19   Standards Act of 1938, 29 U.S.C. §§ 206, et seq., as amended by the EPA. The EPA
20   provides, inter alia, that “[n]o employer ... shall discriminate ... between employees on the
21   basis of sex by paying wages to employees ... at a rate less than the rate at which he pays
22   wages to employees of the opposite sex ... for equal work on jobs the performance of which
23   requires equal skill, effort, and responsibility, and which are performed under similar working
24   conditions...” Defendant has paid Plaintiff less than similarly situated male colleagues
25   performing equal or substantially equal work on jobs the performance of which requires equal

                                                      -6-
                 Case 2:21-cv-01153-SMB Document 1 Filed 07/02/21 Page 7 of 8



1    skill, effort, and responsibility, and which are performed under similar working conditions
2    within the same establishment.
3           25.     The differential in pay between male and female Risk Analysts employed by
4    Defendant was not due to seniority, merit, quantity, or quality of production. Although the
5    EPA does not require proof of discriminatory intent, Plaintiff believes that the differential
6    among Risk Analysts employed by Defendant was due to gender.
7           26.     Moreover, the above-alleged pay practices of the Defendant, and Defendants’
8    failure to cure those practices, constitute a willful violation of the EPA within the meaning of
9    29 U.S.C. §255(a). Because Defendants have willfully violated the EPA, a three-year statute
10   of limitations applies to such violations pursuant to 29 U.S.C. §255(a).
11          27.     Due to Defendant’s willful violation of the EPA, Plaintiff is entitled to damages
12   in the amount of the difference between the wages actually received by Plaintiff and the
13   wages paid to male employees for equal work within the meaning of the EPA, together with
14   an additional equal amount as liquidated damages as authorized by Section 16(b) and Section
15   6(d)(3) of the EPA for three years.
16          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
17          1.      For the Court to enter a declaratory judgment that the practices complained of
18   here are unlawful and were willful and violated 29 U.S.C. § 216(b);
19          2.      Awarding Plaintiff an amount equal to the difference between the wages
20   actually received and the wages paid to male employees performing equal work;
21          3.      Awarding Plaintiff liquidated damages;
22          4.      Awarding Plaintiff prejudgment and post-judgment interest;
23          5.      Awarding Plaintiff attorneys’ fees and costs incurred in this action pursuant to
24   29 U.S.C. § 216(b); and
25


                                                    -7-
                 Case 2:21-cv-01153-SMB Document 1 Filed 07/02/21 Page 8 of 8



1           6.      Awarding Plaintiff such other and further relief as this Court deems just and
2    proper, including remedying the misclassification of Plaintiff’s grade.
3                                   DEMAND FOR JURY TRIAL
4           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
5    demands a jury trial.
6           DATED this 2nd day of July 2021.
7
                                               SCHLEIER LAW OFFICES, P.C.
8

9
                                                /s/ Tod F. Schleier
                                               Tod F. Schleier
10                                             Attorney for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                   -8-
